As filed with the Securities and Exchange Commission on February 28, 2017 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TRACON PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 34-2037594 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8910 University Center Lane, Suite 700 San Diego, California (Address of Principal Executive Offices) (Zip Code) 2015 Equity Incentive Plan 2015 Employee Stock Purchase Plan (Full titles of the plans) Charles P. Theuer, M.D., Ph.D.
